Exhibit 10.3

[g158441kai001.gif]AMENDMENT
TO THE
UNOVA, INC. SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

The UNOVA, Inc. Supplemental Executive Retirement Plan (the “Plan”) is hereby
amended in the following manner, in accordance with Section 11.1 of the Plan,
and effective as of June 30, 2006, except where another date is provided herein.

1.                                       Section 2.34 is hereby amended by
adding the following new definition with all subsequent sections in Article II
renumbered accordingly:

Section 2.34                                “Rule of 70 Employee” shall have the
same meaning as under Section 3.35 of the Intermec Pension Plan, except that,
for purposes of the Supplemental Plan, such individual must also be an Active
Participant on June 30, 2006.

2.                                       Article 3 is hereby amended by adding
the following new section to the end thereof:

Section 3.3                                      Supplemental Plan Closed to New
Participants  Notwithstanding the above, any key employee who, on or after
July 1, 2006,  commences employment with, is re-hired by the Company shall not
be eligible to participate in the Supplemental Plan.

3.             Article IV is hereby amended by adding the following new
Section 4.7.

Section 4.7             Benefit Freeze for Employees other than Rule of 70
Employees.

Notwithstanding the above, effective July 1, 2006, no further benefits shall
accrue under Article IV, V, or VI of the Plan with regard to any key employee
who is not a Rule of 70 Employee.

 


IN WITNESS WHEREOF, INTERMEC, INC., BY ITS DULY AUTHORIZED REPRESENTATIVE, HAS
CAUSED THIS AMENDMENT TO BE EXECUTED IN ITS NAME AND ON ITS BEHALF ON THIS 29TH
DAY OF JUNE, 2006.

 

INTERMEC, INC.

 

 

 

 



By

/s/ Larry D. Brady

 

 

 

Larry D. Brady

 

 

President and Chief Executive Officer

 


--------------------------------------------------------------------------------